Citation Nr: 0733635	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In January 2006 the Board issued a decision that upheld the 
RO's June 2003 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court granted a joint motion 
of the parties and vacated and remanded the Board's January 
2003 decision.  The motion indicated that the remand was 
necessary so that VA could assist the veteran by obtaining 
any available pertinent records of a disability claim from 
the Social Security Administration (SSA) and for the Board to 
address whether letters submitted from the veteran's siblings 
constituted sufficient evidence to corroborate the veteran's 
alleged in-service stressor.  

In March 2007, the Board remanded the matter to the RO for 
additional development in compliance with the joint remand 
and to provide the veteran additional VCAA notice.  All 
remand directives have since been completed; additional 
notice was provided to the veteran, a request was made to the 
SSA in for pertinent records and the SSA responded that no 
pertinent records were available.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The matter has been returned to the Board 
for final appellate consideration.


FINDING OF FACT

The veteran's alleged in-service stressor has not been 
verified.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the veteran 
does not allege that his PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
veteran engaged in combat with the enemy.  Therefore, his lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  In a February 2002 letter, 
including a PTSD questionnaire enclosure, the veteran was 
informed that sources other than his records and evidence of 
behavior could corroborate the occurrence of his claimed 
stressor. 

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

In this case, the veteran claims that he was sexually 
assaulted numerous times during service.  In his claim, 
received in January 2003, the veteran stated that in November 
1962 he was raped by a sergeant, that a police report was 
made, and that he received psychiatric intervention while on 
active duty.  In his PTSD questionnaire, received by VA in 
March 2003, the veteran provided a further account of these 
events.  He stated, while standing guard duty, he discharged 
his weapon in the direction of this sergeant, after which the 
sergeant informed him that he would be subject to court 
martial.  The veteran further reported that he remembers 
talking to the lieutenant, and that the sergeant told the 
veteran that he would take care of it.  The veteran then 
explained:

He somehow took care of it, but used that 
for his sexual advances.  This happened 
four times, but he made me feel guilty 
for the sexual acts we did.  I thought we 
kept this a secret , he was married until 
around ... , a fellow airman tried to 
blackmail me, after he had stole my 
driver license and credit cards and ruin 
my credit.  He was court marshal[ed] and 
serve[ed] time.

During the September 2005 hearing, the veteran testified to 
the above and also stated that the sergeant and a captain 
covered up the shooting incident.  Hearing transcript at 4.  
He also testified that the sergeant had the veteran have 
sexual relations with both the sergeant and the captain.  Id.  
The veteran testified that this was reported during service, 
but that this also was covered up.  Id. at 5.  

Service medical records are absent for complaint, treatment, 
or diagnosis of a mental disorder or any report of inservice 
trauma.  A June 1966 separation report of medical examination 
contains a normal psychiatric evaluation.  An associated 
report of medical history, shows that the veteran initially 
selected preprinted options that he then had or had 
previously had depression or excessive worry, and nervous 
trouble of any sort.  However, these selections were then 
replaced with indications that he did not then have, nor had 
previously had, these conditions.  The changes were initialed 
by the veteran.  

Service personnel records are also absent for any mention of 
an assault.  Moreover, the veteran's service performance 
appraisals show that he was consistently rated as an 
"exceptional airman," which is the second-highest rating he 
could have received.  He was consistently recommended for 
promotion.  There is no evidence of any changes in 
performance or behavior during service, providing evidence 
against this claim.  

Of record is a single report, signed by the veteran, that his 
wallet was stolen in November 1963, between 1930 hours and 
2200 hours and that the information was turned over to the 
Base Theatre, with negative results.  There are no records, 
including from any law enforcement authorities, of an assault 
during service. 

The veteran's service record contradicts his statements made 
some 40 years after the alleged inservice assault.  There is 
no police report of the assault and no evidence of 
psychiatric intervention at any time during service or 
contemporaneous to service.  Nor is there evidence during 
service or generated contemporaneous to service, of 
behavioral changes.  The Board finds this lack of evidence, 
in detailed personnel and medical records, to be more 
probative of the occurrence of the alleged assault than the 
veteran's statements.  See also Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) ("the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weight against a veteran's lay evidence").  Simply stated, 
the Board finds that the service records, overall, provide 
evidence against this claim. 

Furthermore, this is not a case where the veteran simply 
states that his inservice stressor was never reported (in 
which case an absence of any record of the event may not 
significantly draw into question his credibility).  Rather, 
the contradiction between his account of psychiatric 
counseling and report of the alleged rape, and the absence of 
any evidence of such, is strong evidence that the veteran's 
account of events is not credible.  The Board does not find 
his explanation that the report of this event was covered up 
to reduce the negative impact of this contradiction.  

In addition, post-service evidence is insufficient, when 
weighed with the rest of the evidence of record (or lack 
thereof) to corroborate occurrence of the alleged inservice 
stressor.  Over thirty years elapsed from the time the 
veteran left service in July 1966 to the date of any evidence 
of record, even evidence as of the veteran's psychiatric 
state.  His alleged stressor is not mentioned in the record 
until December 2002, more than 38 years after service.  

The first evidence of psychiatric symptoms is found in August 
1998 to September 2001 treatment notes from a psychiatrist, 
"H.M.A. R.", M.D.  These notes contain no mention of an 
assault or of the veteran's service; but rather provide a 
diagnosis of major depression.  The only event referred to in 
these notes is the veteran's separation from his spouse.  
December 2002 VA records contain the earliest report of 
record of the veteran's claimed alleged stressors, stating 
"he was taken advantage of by a black sergeant and this 
experience ruined his plans for a military career."  These 
notes also first list PTSD, although the notation is in the 
context of "R/O PTSD", or rule out PTSD.  

VA treatment records from November 2004 contain the first 
diagnosis of PTSD, but do not specify the stressors giving 
rise to the diagnosis.  More importantly, there is no 
indication that the clinicians rendering the diagnosis 
reviewed the veteran's service records; records which contain 
no evidence of an inservice assault.  

Notwithstanding that absence, the Board acknowledges that VA 
practitioners have generally restated the veteran's reports 
of his service, apparently accepting those accounts as 
credible.  However, the Board is not required to grant 
service connection for PTSD because a physician accepted the 
veteran's description of his active service experiences as 
credible.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Nor is the Board required to accept the veteran's account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Therefore, the mere presence of a 
diagnosis of PTSD does not establish the occurrence of the 
alleged stressor.  

As to other post-service evidence of his claimed stressors, 
of record are letters from the veteran's sisters, dated in 
February 2003.  In the veteran's September 1965 Statement of 
Personal History, he identified both of his sisters by name 
and month and year of birth.  When the veteran entered 
service in July 1962, his sisters were eight and fourteen 
years old, respectively.  

In her February 2003 letter, his youngest sister stated that 
her family accepted that the veteran had not been stable 
since his discharge from service.  She reported that the 
veteran would often get overly excited and put a negative 
twist on minor statements and misinterpret general 
conversation.  She explained that her mother had told her 
that the veteran's behavior was the result of his being 
blackmailed upon entry into service and being repeatedly 
raped.  She also stated that her mother had told her that the 
veteran's wallet was stolen by his roommate during service, 
who was then arrested, although all charges were dropped.  
This sister described particular behaviors of the veteran 
that she found disturbing.  

The veteran's older sister reports that she observed a change 
in the veteran's behavior upon his return from service as 
compared to that prior to service.  She also reported that 
the veteran had later told her that repeatedly raped and 
humiliated during service, and his report of nightmare, 
difficulty sleeping, suicidal ideation, and hearing voices.  

These sibling accounts are probative of the veteran's 
observed behavior after service and the older sibling's 
account is probative that veteran's behavior after his four 
years of service differed from his behavior prior to service.  
No weight is given to his sibling's reports of the events 
during service.  His siblings' accounts are dated four 
decades after the alleged inservice events.  His youngest 
sister's account comes third hand, and even that account 
contains discrepancies from the veteran's report of legal 
action against his purported blackmailer.  By his own 
sister's account, the report of service events from the 
veteran was not contemporaneous to the alleged events.  To 
the extent that these letters seek to provide direct evidence 
of the occurrence of the stressor, they do not constitute 
competent evidence because these persons had not observed the 
events with their five senses.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board has considered the extent that 
the noted change of behavior may be evidence of the 
occurrence of his alleged stressor.  However, the long 
passage of time from the reported observation of this change 
to the date of the letters so dilutes their probative value 
as to render those accounts insufficient to corroborate the 
occurrence of the alleged inservice stressor.  

Weighed against the clinicians' apparent acceptance of the 
inservice events and the veteran's sisters' letters, is the 
contradiction in the veteran's post service account of a 
report of the alleged assault and of psychiatric treatment of 
the events, the forty year delay from service to the first 
report of the alleged events, the complete absence in service 
records, or records contemporaneous to service, of evidence 
of the alleged assault, or of any contemporaneously noted 
behavioral changes including change in work performance, 
substance abuse, any requests for transfer, or psychiatric 
symptoms.  Based on the above, the Board finds that the 
evidence offered to show occurrence of the alleged in service 
personal assault is of negligible, if any, value and is 
outweighed by the evidence against a finding of such 
occurrence.  

In sum, the preponderance of evidence of record is against a 
finding of verification of the occurrence of the alleged 
inservice personal assault.  Therefore, any diagnosis of 
current PTSD is not shown to be the result of the veteran's 
active service.  As such, the claim for entitlement to 
service connection for PTSD must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice must be provided prior to 
the initial unfavorable adjudication by the RO.  Id. at 120.  
However, in cases where compliant notice did not precede the 
initial adjudication, post-initial adjudication compliant 
notice followed by readjudication of the claim cures the 
procedural defect.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (Fed. Cir. 2007).  A supplemental statement of the case 
is such an adjudication.  Id.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2007).  

VA satisfied the duty to notify by means of letters dated in 
February 2003, June 2003, and May 2007.  The February and 
June 2003 letters were provided to the veteran prior to the 
initial adjudication by the RO.  These letters informed the 
veteran of the requirements of a successful service 
connection claim, and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The February 2003 letter informed the veteran of 
the evidentiary standards specific to establishing service 
connection for PTSD based on personal assault and a PTSD 
questionnaire was enclosed with that letter.  

In the May 2007 letter, the veteran was provided with notice 
as to the assignment of disability ratings and effective 
dates.  This notice did not precede the initial adjudication 
by the RO.  However, the RO subsequently issued a 
supplemental statement of the case, in July 2007, curing the 
timing defect.  See Mayfield v. Nicholson, No. 2007-7130. 
(Fed. Cir. Sept. 17, 2007).  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers and lay statements.  All available 
pertinent records that the veteran sought VA assistance in 
obtaining, have been obtained.  The veteran was informed that 
records he identified from Dr. Boyer were no longer in 
existence.  

In May 2007, the RO requested from the SSA any evidence 
regarding a claim filed for disability by the veteran with 
that agency.  That same month, the SSA responded that the 
veteran's claim for disability benefits had been denied and 
that there were no medical records in the folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a diseases manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board has determined that the occurrence of 
the veteran's claimed in-service stressor has not been 
corroborated.  This determination results from weighing all 
the evidence of record.  Already of record is a diagnosis of 
PTSD, any new medical examination diagnosing PTSD based on 
the veteran's claimed stressor would necessarily be based on 
the same evidence already considered.  Therefore, such a 
report would not provide the absent corroboration and could 
not change the outcome of this case.  For these reasons, the 
Board declines to afford the veteran a medical examination.  

Based on the above, the Board finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


